Order entered February 18, 2020




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-01318-CR

                               GARY DONALD ROGERS, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 3
                                      Dallas County, Texas
                               Trial Court Cause No. F18-30789-J

                                             ORDER
            The reporter’s record was due December 22, 2019. When it was not filed, we notified

court reporter Kimberly Xavier by postcard dated December 27, 2019 and delivered via

electronic transmission that the reporter’s record was past due and instructed her to file the

record within thirty days.       To date, the record has not been filed and we have had no

communication from Ms. Xavier.

            We ORDER court reporter Kimberly Xavier to file the complete reporter’s record in the

above appeal by March 20, 2020. We caution Ms. Xavier that the failure to file the record by

that date will result in the Court taking take whatever action it deems appropriate to ensure this

appeal proceeds in a more timely fashion which may include ordering she not sit until the record

is filed.
       We DIRECT the Clerk to send a copy of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; official court reporter Kimberly Xavier, Criminal

District Court No. 3; and counsel for all parties.

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE